Citation Nr: 0334884	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 875A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a VA Form 21-4138 dated in September 1999, the veteran 
requested reconsideration of his claim for entitlement to 
service connection for gunshot wound residuals to the right 
foot.  The veteran has also raised a claim for service 
connection for PTSD.  As neither matter has been adjudicated, 
they are not properly before the Board and are referred to 
the RO for action deemed appropriate.


FINDING OF FACT

The medical evidence of record reasonably establishes that an 
acquired psychiatric disorder, diagnosed as major depression 
with psychotic features, had its origins during the veteran's 
period of active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
an acquired psychiatric disorder diagnosed as major 
depression with psychotic features was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The record reflects that in November 2001 the veteran and his 
representative were provided with notification of the 
information and medical evidence necessary to substantiate a 
claim of entitlement to service connection.  However, this 
correspondence did not fully address the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection claim currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  However, given the favorable outcome 
of this decision, it is obvious that the veteran was not 
prejudiced by any failure to assist or notify him under this 
new legislation.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2003).  

Service medical records show the veteran underwent a 
psychiatric evaluation in October 1965 for symptoms diagnosed 
as a emotional instability reaction/personality.

During VA examination in August 1997, the veteran stated that 
he had been told by other physicians that he was depressed 
but had not seen a psychiatrist and was not under any 
treatment.  He reported that he had not sought treatment 
because "nothing is confidential."   Following the 
examination, the diagnosis was major depression with some 
psychotic features.  

In October 1997, the RO requested clarification of the 
diagnosis, noting that the veteran's psychiatric evaluation 
in service resulted in a diagnosis of a personality disorder.  
The RO requested an opinion as to whether the diagnosis in 
service was correct or whether the symptoms manifested in 
service were actually manifestations of the currently 
diagnosed major depression.  

The file was returned to the physician who performed the 
August 1997 examination.  He confirmed the diagnosis of major 
depression with some psychotic features in an addendum.  The 
examiner reviewed the record and noted that in service the 
veteran was not diagnosed as personality disorder, but 
rather, emotionally instability reaction, a common diagnosis 
at that time.  Basically, the diagnosis meant that the 
veteran had some emotional features, but it did not exactly 
indicate what they were.  At the time of the diagnosis, the 
veteran was experiencing emotional turmoil following a self-
inflicted gunshot wound.  

The examiner stated that emotional instability reaction would 
fit into and develop into a major depression with psychotic 
features.  He explained that an emotional instability 
reaction was not really a personality disorder and that it is 
very difficult to interpret some of the terminology, which 
was used years ago to describe unstable reaction or emotional 
reaction without saying exactly what kind of emotions were 
apparent at that time.  The examiner concluded that it was 
quite possible and feasible that a diagnosis of emotional 
instability reaction was correct at that time and later on 
developed into a major depression with psychotic features.  

The remaining evidence of record shows periodic psychiatric 
evaluation and treatment for depression and anxiety.

In determining whether the veteran's current depression was 
incurred in service, the Board notes that service medical 
records are negative for any definite clinical diagnosis 
relative to any symptomatology other than that associated 
with emotional instability personality.  However, there is 
competent medical opinion on file, which relates the 
veteran's current depression to service.  Further, there is 
no countervailing medical opinion.  The Board must rely on 
the objective medical evidence when making its decision.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the 
evidence when viewed in the aggregate raises at least a 
reasonable doubt that the veteran's major depression was 
incurred in service.  

Resolving all such doubt in the veteran's favor, as we must 
(see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003)), the Board finds that service connection for major 
depression is warranted.  Although the veteran's depression 
was not diagnosed until 1997, the Board is satisfied that it 
cannot be clearly dissociated from the veteran's military 
service.

The Board finds that there is no basis for service connection 
for an acquired psychiatric disorder other than major 
depression with psychotic features, which is now recognized 
as service-connected.  


ORDER

Service connection for major depression is granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



